Hines, J.
The certificate to the bill of exceptions is as follows: “I do certify that the attached exhibit ‘A’ is a true and correct copy of the motion for new trial and rule nisi tendered the court and by it rejected, and that the foregoing bill of exceptions specifies all of the record in said ease material to a clear understanding of the errors complained of; and the clerk of the superior court of Jenkins County, Georgia, is hereby ordered and directed to make out a complete copy of such parts of the record in said ease as are in this bill of exceptions specified, and certify the same as such, and cause the same to be transmitted to the present term of the Supreme Court of Georgia,' that the errors alleged to have been committed maybe reviewed and corrected. This 5th day of April, 1924. H. B. Strange, J. S. C. O. C.” Held: The bill of exceptions not having been certified by the judge as true, the writ of error is dismissed. Rountree v. Gibbs, 156 Ga. 170 (118 S. E. 654).

Writ of error dismissed.


All the Justices concur.